DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are under examination.
	The certified copy of the foreign priority document has been received.
	The IDS statements filed 5/10/2018 and 1/28/2019 have been entered and considered.
	The drawings as filed are suitable to the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
(2A)(1) The claims recite an abstract idea of performing calculation steps to normalize or adjust a detected value in a qPCR sample. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
	Mathematical concepts recited in claims 1-10 include:
 Claim 1: “performing an adjustment step according to a positive well measurement value obtained by a number of positive reaction wells to correct an original Cq value” (mathematical concept of normalizing a data value based on overall measurements)
Claim 2: “wherein the adjustment step comprises: drawing a graph by using a nucleic acid template concentration as a horizontal axis and the original Cq value as a vertical axis and obtaining a slope” (algebraic graph plotting concentration v original value to obtain a slope: a mathematical concept)
Claim 2 “ and multiplying the slope by a logarithm of positive well measurement value and then adding the original Cq value to obtain a corrected Cq value, wherein the slope is related to PCR efficiency” (mathematical concepts of algebraic math, and addition.)
Claim 5: “ and the adjustment step, a dynamic range is increased to 9 logs”  (mathematic concept relating to the range of input template concentration for which acceptable linearity (R2) and efficiency are observed. In qPCR, the only valid Cq values are those that fall into a validated dynamic range)
2 between the nucleic acid template concentration and the corrected Cq value is 0.98 or more” (mathematic concept: the R2 value represents how well the experimental data fit the regression line, which gives a measure of the variability across assay replicates and whether the amplification efficiency is the same for different starting template copy numbers”
Claim 7: “wherein the number of positive reaction wells is divided by the number of all reaction wells to obtain a ratio of positive reaction to all reaction wells and then the ratio is plugged into a Poisson distribution to obtain an average sample copy number of each reaction well, the average sample copy number of each reaction well is the positive well measurement value” (mathematical steps of obtaining a ratio of two values, and using them in a mathematical formulae, the Poisson distribution, which represents the limit of detection in qPCR.)
Claim 8: “wherein when the average sample copy number of each reaction well is less than 1, the adjustment is performed to correct the original Cq value” (mathematical concept of determining when to apply a correction. Alternatively a mental step of comparing the average sample copy number to the number “one”.)
Claim 9: “wherein the positive well measurement value is a ratio obtained by dividing the number of positive reaction wells by a number of all reaction wells” (a mathematical concept of creating a ratio of two numbers.  This measurement is used to determine a limit of detection in qPCR).
Claim 10: “wherein when the ratio obtained by dividing the number of positive reaction wells by the number of all reaction wells is less than 95% the adjustment step is performed to correct the original Cq value.” (mathematic concept of determining when to apply a correction 
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “providing a test plate having a plurality of reaction wells to perform a qPCR reaction on the nucleic acid sample”  Claim 4 adds that the assay plate is a 64 well plate.  These are data gathering steps.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical 
	With respect to claim 1 and 4: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Kralik et al (2017) reviews multiple qPCR publications and provides instructions on how to perform qPCR on 64 well, or more, assay plates.  Providing a 64 well plate to perform a qPCR reaction is therefore routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	The elements of the claims have been considered individually and as a whole.  Combining data gathering qPCR steps to mathematical normalization, or mathematical calculations related to efficiency, linearity and copy number do not rise to the level of significantly more.  Kralik provides both performing qPCR and steps of determining efficiency, linearity and copy number, such that the addition of performing the qPCR reaction to the calculations does not rise to the level of significantly more, nor does it provide an integration into a practical application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4, 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kralik (2017).
	Kralik et al (2017) A basic guide to Real Time PCR in microbial diagnostics: definitions, parameters and everything. Frontiers in Microbiology volume 8 Article 108. 
	With respect to claim 1, Kralik provides steps of providing assay plates for qPCR reactions, and performing those reactions (pages 1-3).  Kralik also provides performing an adjustment step according to a positive well value obtained by a number of positive reaction wells to correct an original Cq value (see Figure 2 and legend). 

	With respect to claims 3-4, the sample can comprise different targets, and the targets can be in differing ranges, and in 64 well plates as desired (p3, pros and cons of using qPCR in detection and quantification of pathogens).
	With respect to claim, 6, Kralik notes that R2 values should be higher than 0.98 (p6).
	With respect to claim 7, Figure 2 and pages 4-5 of Kralik disclose obtaining a ratio of positive wells to all wells, then plugging that ratio into a Poisson distribution to obtain an average copy number of each reaction well.	
	With respect to claims 8 and 10, Kralik discloses that limits of detection- related to copy number- are not a limiting value, and that Cq values below the LOD (one copy) can be valid, however the probability of repeated detection is lower than desired (less than 95%).  Kralik further discloses that for the limit of Quantitation (LOQ) is the lowest concentration of analyte which gives a predefined variability, generally reported as the coefficient of variation.  For qPCR 
	With respect to claim 9, as above, the positive well measurement of Kralik is a ratio obtained by dividing the number of positive wells by the number of all wells (Fig 2).

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iguchi (2018).
	Iguchi et al. (published online 2/12/2018) Absolute quantification of plasma microRNA levels in cynomologous monkeys, using quantitative real-time reverse transcription PCR. JOVE vol 132, article e56850, 13 pages.
	Applicants’ earliest priority date is 2/21/2018, and also the certified copy of the priority document has not been filed with a translation.  
With respect to claim 1, Iguchi provides steps of providing assay plates for qPCR reactions, and performing those reactions (pages 3).  Iguchi also provides performing an adjustment step according to a positive well value obtained by a number of positive reaction wells to correct an original Cq value (section 6, data analysis). 
	With respect to claim 2, Section 6, figure 2, Table 1 of Iguchi show a table of information derived from a calculation of the slope as required and set forth in 6.3 with original Cq value on the vertical axis and log concentration on the horizontal axis, and calculates the slope.  The slope is then multiplied by a logarithm of positive well measurement value and added back to obtain a corrected Cq value.	
With respect to claims 3, the sample can comprise different miRNA targets, and the targets can be in differing ranges, and in 96 well plates as desired (representative results p4).

	With respect to claim, 6, Iguchi notes that R2 values should be higher than 0.98 (p4, pre-amplified samples).
	With respect to claim 7, Section 6 of Iguchi discloses obtaining a ratio of positive wells to all wells, then plugging that ratio into a Poisson distribution to obtain an average copy number of each reaction well.	
	With respect to claims 8 and 10, Iguchi discloses that when copy number is less than one, and the ratio of positive wells by all wells is less than 95% a correction should be applied in section 6.
	With respect to claim 9, as above, the positive well measurement of Iguchi is a ratio obtained by dividing the number of positive wells by the number of all wells (section 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631